                                                          EXHIBIT B
Name:                 ANTHONY L DAVIS
BK Case Number:       19-13020
Filing Date:          05/06/2019
First Post Due:       06/01/2019                                                                              Completed By:
Post-Petition Due     Date Received           Amount Received   Amount Applied     Suspense Application       Suspense Balance   Comments
                                 07/15/2019   $        1,197.83                    $              1,197.83    $         1,197.83
         06/01/2019              07/16/2019                     $      1,197.83    $             (1,197.83)   $              -
         07/01/2019              07/24/2019   $        1,200.00 $      1,197.83    $                  2.17    $             2.17
                                 08/27/2019   $        1,197.83                    $              1,197.83    $         1,200.00
         08/01/2019              08/28/2019                     $      1,197.83    $             (1,197.83)   $             2.17
                                 10/07/2019   $        2,395.66                    $              2,395.66    $         2,397.83
         09/01/2019              10/08/2019                     $      1,197.83    $             (1,197.83)   $         1,200.00
         10/01/2019              10/10/2019                     $      1,197.83    $             (1,197.83)   $             2.17
                                 12/19/2019   $        1,197.83                    $              1,197.83    $         1,200.00
         11/01/2019              12/20/2019                     $      1,197.83    $             (1,197.83)   $             2.17
                                 01/31/2020   $        1,197.83                    $              1,197.83    $         1,200.00
         12/01/2019              02/03/2020                     $      1,197.83    $             (1,197.83)   $             2.17
                                 03/10/2020   $        1,200.00                    $              1,200.00    $         1,202.17
         01/01/2020              03/11/2020                     $      1,197.83    $             (1,197.83)   $             4.34
                                 04/07/2020   $        1,200.00                    $              1,200.00    $         1,204.34
         02/01/2020              04/08/2020                     $      1,197.83    $             (1,197.83)   $             6.51
                                 04/24/2020   $        1,200.00                    $              1,200.00    $         1,206.51
         03/01/2020              04/27/2020                     $      1,197.83    $             (1,197.83)   $             8.68
                                 05/15/2020   $        1,250.00                    $              1,250.00    $         1,258.68
         04/01/2020              05/18/2020                     $      1,197.83    $             (1,197.83)   $            60.85
                                 06/16/2020   $        2,395.66                    $              2,395.66    $         2,456.51
         05/01/2020              06/17/2020                     $      1,197.83    $             (1,197.83)   $         1,258.68
         06/01/2020              06/18/2020                     $      1,197.83    $             (1,197.83)   $            60.85
                                 07/10/2020   $        1,197.83                    $              1,197.83    $         1,258.68
         07/01/2020              07/13/2020                     $      1,197.83    $             (1,197.83)   $            60.85
                                 08/26/2020   $        1,200.00                    $              1,200.00    $         1,260.85
                                 09/21/2020   $        1,250.00                    $              1,250.00    $         2,510.85
         08/01/2020              09/22/2020                     $      1,399.70    $             (1,399.70)   $         1,111.15
                                 10/05/2020   $        1,500.00                    $              1,500.00    $         2,611.15
         09/01/2020              10/06/2020                     $      1,399.70    $             (1,399.70)   $         1,211.45



                                                                                              NOPC Filed
                                                                                   Optional   Date
Due Date              Total Payment      Principal & Interest      Escrow          Products
       10/01/2020     $       1,399.70   $                544.67   $    855.03   $       -
       11/01/2020     $       1,399.70   $                544.67   $    855.03   $       -
       12/01/2020     $       1,399.70   $                544.67   $    855.03   $       -
       01/01/2021     $       1,399.70   $                544.67   $    855.03   $       -
       02/01/2021     $       1,399.70   $                544.67   $    855.03   $       -
       03/01/2021     $       1,399.70   $                544.67   $    855.03   $       -
       04/01/2021     $       1,399.70   $                544.67   $    855.03   $       -
       05/01/2021     $       1,399.70   $                544.67   $    855.03   $       -
       06/01/2021     $       1,399.70   $                544.67   $    855.03   $       -
Total Due             $      12,597.30   $              4,902.03   $ 7,695.27    $       -
